Exhibit 10.2 FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT This First Amendment to Purchase and Sale Agreement (this “ Amendment ”) is effective as of December 15, 2014, and is entered into by and between WHITBRIT, LLC, a Washington limited liability company (“ Seller ”), and SUMMIT HEALTHCARE REIT, INC., a Maryland corporation (“ Buyer ”). RECITALS A.Seller and Buyer entered into that certain Purchase and Sale Agreement dated September 24, 2014 (the “ Agreement ”), pursuant to which Seller agreed to sell to Buyer, and Buyer agreed to purchase from Seller, that certain land and improvements located at 39 N.E. 102nd Avenue, Portland, Oregon, as more particularly described in the Agreement. B.Seller and Buyer desire to amend the Agreement as set forth in this Amendment. AGREEMENT In consideration of the respective agreements hereinafter set forth, Seller and Buyer agree as follows: 1.
